Per curiam.
The State Bar filed three formal complaints against attorney Charles T. Corn alleging violation of the following standards of Georgia Bar Rule 4-102: Standards 63, 65 and 68 in Case No. 334; Standards 44 and 68 in Case No. 335; and Standards 22, 44, 65 and 68 in Case No. 336. The respondent’s failure to timely answer or to obtain an extension of time for his answer, requires that we deem the charges admitted. State Bar Rule 4-212 .(a). The respondent filed a petition for voluntary indefinite suspension of his license to practice law, based upon grounds that he is suffering allegéd physical and mental health problems; that he is no longer engaged in the practice of law due to suspension for two consecutive six-month periods by this court in Supreme Court Disciplinary No. 317, 252 Ga. 37 (311 SE2d 447) (1984), and Supreme Court Disciplinary No. 318, 252 Ga. 45 (311 SE2d 448) (1984); that he has made restitution to the clients involved to the maximum extent possible; and that he has learned valuable lessons from the facts and circumstances which are the subject of these disciplinary proceedings, which lessons will serve him well in the future.
The Special Master found no violation of Standard 63 in Case No. 334, and recommended indefinite suspension in view of the evi*296dence in mitigation. The State Disciplinary Board incorporated the report of the Special Master in its report, and also recommended indefinite suspension. This court hereby accepts the petition for voluntary indefinite suspension from the practice of law in the State of Georgia of Charles T. Corn, and hereby orders that he be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of his petition for reinstatement.
Decided September 7, 1984.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
Allen J. Walters III, for Corn.

Voluntary indefinite suspension of license accepted.


All the Justices concur.